Citation Nr: 1233286	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-35 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a left upper lobectomy for granulomatous of the left lung. 

2.  Entitlement to a rating in excess of 30 percent for hypertensive cardiovascular disease.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

6.  Entitlement to service connection for a prostate disability, to include as secondary to benzene exposure. 

7.  Entitlement to service connection for anemia, to include as secondary to benzene exposure. 

8.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected hypertensive cardiovascular disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1952 to March 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and February 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his October 2007 and June 2009 substantive appeals, the Veteran requested to appear at a hearing before the Board at the local VA office.  In September 2010, the Veteran was asked to confirm his request for a hearing and responded in October 2010 with a withdrawal of his hearing request.  The Board finds that the Veteran has withdrawn his request for a hearing in accordance with 38 C.F.R. § 20.704(e) (2011) and will proceed with adjudication of the case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for residuals of a left upper lobectomy for granulomatous of the left lung and entitlement to service connection for anemia and CAD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertensive cardiovascular disease is manifested by chronic diastolic heart failure, METs between 8 and 10, and an ejection fraction of 53 percent without dyspnea, angina, dizziness, or syncope.  

2.  Bilateral hearing loss was not present in service or until years thereafter and is not etiologically related to active duty service.  

3.  Tinnitus was not present in service or until years thereafter and is not etiologically related to active duty service.  

4.  The Veteran does not have a chronic psychiatric disorder, to include PTSD.

5.  A prostate disability, diagnosed as benign prostatic hypertrophy (BPH) was not present in service or until years thereafter and is not etiologically related to active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for hypertensive cardiovascular disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7007 (2011).

2.  Bilateral hearing loss was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.385.

3.  Tinnitus was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  An acquired psychiatric disorder, to include PTSD, was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f).

5.  A prostate disability, diagnosed as BPH, was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Hypertensive Cardiovascular Disease

Entitlement to service connection for hypertensive cardiovascular disease was granted in a June 1972 rating decision with an initial 30 percent evaluation assigned effective April 1, 1972.  The September 2006 rating decision on appeal continued the 30 percent evaluation.  The Veteran contends that an increased rating is warranted for his heart condition as it is productive of congestive heart failure and has caused reduced functional impairment.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hypertensive cardiovascular disease is currently rated as 30 percent disabling under Diagnostic Code 7007.  Under this diagnostic code, hypertensive heart disease that results in a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Hypertensive heart disease that results in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Hypertensive heart disease that results in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.  

When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shovelling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

After review of the evidence, the Board finds that the Veteran's hypertensive cardiovascular disease does not most nearly approximate a rating in excess of 30 percent.  The left ventricular dysfunction as recorded on echocardiograms throughout the claims period are clearly not indicative of an increased evaluation.  In July 2010, the Veteran's private cardiologist provided a summary of all echocardiograms performed during the claims period, and the lowest ejection fraction of 53 percent was recorded during a July 2007 echocardiogram.  The test report also showed normal left ventricular size, systolic function, and wall motion.  This result does not indicate an increased rating under Diagnostic Code 7007 as a 60 percent evaluation contemplates an ejection fraction between 30 and 50 percent.

The Veteran's METs are also not indicative of an increased rating.  Although a VA examiner who physically examined the Veteran in November 2011 estimated the Veteran's METs at between 1 and 3, the VA examiner also found that this was not indicative of the impairment resulting from the Veteran's service-connected heart condition.  The VA examiner clarified that this estimated METs level was due to the Veteran's nonservice-connected peripheral vascular disease and Parkinson's disease.  The actual estimated METs due solely to hypertensive cardiovascular disease was between 8 and 10.  This finding was based on the results of the most recent echocardiogram in October 2009 and is contemplated by a 10 percent evaluation under Diagnostic Code 7007.  

With respect to the other criteria contemplated Diagnostic Code 7007, the Veteran has consistently denied experiencing chest pain, shortness of breath, dyspnea, and dizziness while receiving treatment with various private physicians.  He was hospitalized with complaints of shortness of breath in July 2009, but this symptom was attributed to an exacerbation of lung disease.  The Veteran was also hospitalized in December 2008 for congestive heart failure due to diastolic dysfunction.  He has continued to carry a diagnosis of chronic diastolic heart failure, but there are no other documented instances of treatment for acute congestive heart failure or actual symptoms due to diastolic dysfunction during the claims period.  Chronic congestive heart failure is associated with a total rating under Diagnostic Code 7007, but the Veteran's manifestations of hypertensive cardiovascular disease, including an estimated METs of 8-10, an ejection fraction of 53 percent, and the consistent denial of angina, shortness of breath and other specific symptoms, all clearly indicate that the disability does not most nearly approximate an increased evaluation.  

Thus, the Veteran's service-connected hypertensive cardiovascular disease does not most nearly approximate the criteria contemplated by a rating in excess of 30 percent under Diagnostic Code 7007.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The Board has also considered the Veteran's lay statements regarding the severity of his disability, but notes that he has not reported any specific symptoms associated with his heart condition.  In any event, the Board finds that the objective medical evidence of record, including the reports of various echocardiograms and the opinion of the VA and private physicians, is more probative than the Veteran's vague statements.  The Board also notes that the doctrine of reasonable doubt is not applicable because the preponderance of the evidence is clearly against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's hypertensive cardiovascular disease is manifested by symptoms such as reduced left ventricular function and slightly reduced METs.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.
The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to his hypertensive cardiovascular disease.  He is not in receipt of Social Security disability benefits and has not stated that he is unable to perform work duties due solely to his service-connected heart condition.  The November 2011 VA examiner also specifically found that the Veteran's disability had no impact on his ability to work.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected hypertensive cardiovascular heart disease.  


Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Hearing Loss and Tinnitus

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as they were incurred due to noise exposure during active duty service.  Service treatment records establish that the Veteran served as a fuel supervisor, but are negative for evidence of complaints or treatment related to the Veteran's hearing.  The January 1972 examination for separation shows that the Veteran's ears were normal and an audiogram indicated normal hearing. 

The post-service treatment records document current bilateral hearing loss and tinnitus.  The Veteran first received treatment for hearing problems in June 2008 at the Austin VAMC when he reported a gradual loss of hearing since the 1990s.  Upon VA examination in March 2010, he reported in-service noise exposure from aircraft and vehicles with current episodes of tinnitus occurring every two to three months in the left ear.  The authorized audiological evaluation showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
35
LEFT
40
40
35
55
55

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed normal to mild sensorineural hearing loss in the right ear and mild to severe mixed hearing loss in the left ear.  These findings establish a bilateral hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385 (2011) and were verified during an April 2010 Ear, Nose, and Throat (ENT) VA examination.  

Thus, the record clearly shows a current diagnosis of bilateral hearing loss and findings of tinnitus.  In addition, the Veteran has reported the incurrence of noise exposure during service.  While the service treatment records do not document any acoustic trauma or findings of hearing loss or tinnitus, the Veteran is competent to report the noise he was exposed to during service.  Resolving reasonable doubt in his favor, the Board finds that two of the three elements necessary for service connection-current disability and an in-service injury-are demonstrated.

Regarding the third element of service connection, a nexus between the Veteran's current disabilities and the in-service noise exposure, the Board notes that service records do not indicate such a link.  No chronic conditions were noted on the January 1972 separation examination and the audiogram indicated normal hearing with no complaints of tinnitus.  There is also no evidence of hearing loss or tinnitus until years after the Veteran's separation.   In fact, the earliest evidence of complaints related to the Veteran's hearing dates from March 2006, when the Veteran filed his claim for service connection for hearing loss and tinnitus.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's conditions were present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has also not reported a continuity of symptomatology since service; the history he provided while receiving treatment at the VAMC is that his hearing loss began in the 1990s (20 years after service) and has gradually worsened since that time.  

The record also contains no competent medical evidence of a nexus between the Veteran's current disabilities and his active duty service.  The only medical opinions of record, those of the March 2010 VA audiological and April 2010 VA ENT examiners, weigh against the claims.  The Veteran has provided an opinion in support of his claims, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of hearing loss and tinnitus, but finds that his opinion as to the cause of the loss simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  In any event, the Veteran has dated the onset of hearing loss and tinnitus to many years after his separation from active duty service.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disabilities was decades after his separation from military service.  In addition, there is no medical evidence that the Veteran's bilateral hearing loss or tinnitus are related to his active duty.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disabilities and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims, and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Acquired Psychiatric Disorders

The Veteran also contends that service connection is warranted for an acquired psychiatric disorder, claimed as PTSD, as it was incurred due to trauma associated with his childhood in the Philippines during World War II.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

In this case, the Board finds that the evidence establishes that the Veteran does not have a chronic acquired psychiatric disorder.  Service treatment records are negative for complaints or treatment pertaining to a psychiatric disorder, and the January 1972 separation examination shows that the Veteran was psychiatrically normal. 
The post-service medical evidence of record also does not demonstrate any findings of a chronic psychiatric condition.  While undergoing treatment with a private physician in August 2005, the Veteran was diagnosed with a rapid eye movement (REM) behavior disorder, but this finding was associated with the medication used to treat his Parkinson's disease.  There are no findings of a psychiatric disorder outside this provider's records, and the Veteran has consistently denied experiencing depression or anxiety while undergoing treatment with his other physicians.  In addition, PTSD and depression screens conducted at the Austin VAMC in May 2008 and May 2010 were negative.  

Despite the negative objective medical findings, the Veteran has reported the presence of a psychiatric disorder identified as PTSD.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD or any other psychiatric disorder.  He is competent to identify and explain the symptoms that he observes and experiences, but the disabilities on appeal require more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  The Veteran, and in a June 2006 satement his wife, have not reported any specific symptoms other than sleep disturbance due to nightmares involving childhood trauma.  He has consistently denied experiencing depression or anxiety, and has not reported any in-service trauma to account for the reported sleep problems.  The Board therefore finds that the Veteran is not competent to diagnose himself with PTSD or any other chronic psychiatric disorder.  

The evidence therefore establishes that the Veteran does not have an acquired psychiatric disorder due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


Prostate Disability

The Veteran contends that he incurred a disability of the prostate due to exposure to the chemical benzene during active duty service.  The record establishes the presence of a current prostate disability.  Records of private treatment note findings of prostate abnormalities dating from April 1996, and the Veteran has been diagnosed with and treated for BPH since at least February 2001.  In May 2007 and June 2007 statements, the Veteran also reported that he continues to receive medication to control an enlarged prostate and has undergone transurethral resection prostate (TURP) surgery three times.  The record therefore clearly demonstrates the presence of a current prostate disability. 

Service treatment records are negative for findings of prostate abnormalities and the Veteran's January 1972 separation examination report specifically notes that the prostate was normal.  However, the Veteran has submitted information from the Center for Disease Control (CDC) establishing that benzene is a natural part of gasoline and the Veteran's service personnel records verify that he served as a fuel supervisor.  Based on the Veteran's service as a fuel supervisor, the Board finds that the record establishes an in-service injury-i.e., the Veteran's exposure to benzene.  The first two elements of service connection are therefore demonstrated.  

Regarding the third element of service connection, a nexus between the Veteran's prostate disability and the in-service benzene exposure, the Board notes that service records do not indicate such a link.  No chronic conditions were noted on the January 1972 separation examination and, as noted above, the Veteran's prostate was normal upon physical examination.  There is also no evidence of a prostate condition until years after the Veteran's separation.  Post-service medical records do not document any prostate problems until April 1996 and the Veteran has not reported a continuity of symptomatology since service.  In a June 2007 letter, the Veteran stated that he began to experience problems with his prostate in the 1980s-almost 10 years after his discharge from service in 1972.  

The record also contains no competent medical evidence of a nexus between the Veteran's current disability and his active duty service.  The CDC fact sheet submitted by the Veteran does not indicate any link between benzene exposure and conditions of the prostate, and none of the Veteran's private or VA treating physicians have provided an opinion in support of the claim.  The Veteran has provided an opinion in support of his claim, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of his prostate problems, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from military service.  In addition, there is no medical evidence that the Veteran's BPH is related to his active duty.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in May 2006 and May 2007 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the May 2006 and May 2007 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran was provided proper VA examinations to determine the severity of his service-connected hypertensive cardiovascular disease in September 2006, June 2009, and November 2011.  While VA examinations were not provided in connection with the claims for service connection for an acquired psychiatric disorder and a prostate disability, such examinations and medical opinions are not required under the duty to assist.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Regarding the claim for service connection for a prostate disability, the record is wholly negative for competent evidence of an association between the Veteran's BPH and active duty service, to include exposure to benzene.  Although the Veteran has reported such a link, as noted above, he is not competent to provide an opinion regarding medical etiology and his statements do not trigger VA's duty to provide a VA medical opinion.  See Barr, supra; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The record also does not contain competent evidence of signs or symptoms of an acquired psychiatric disability.  The Veteran has provided only vague reports of a psychiatric condition claimed as PTSD and his statements are not sufficient to indicate the presence of a chronic disability in this case.  Therefore, VA examinations are not required under the duty to assist with respect to the claims for service connection for a prostate disability and a psychiatric disorder.  

VA has obtained available records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Throughout the claims period, the Veteran has reported treatment with many private health care providers.  VA has made reasonable efforts to obtain records from all the identified physicians and specifically informed the Veteran that medical releases were required for private providers in May 2006, May 2007, May 2010, June 2010, and February 2011 letters.  In May 2007, VA's requests for records from Third Coast Emergency Physicians, Austin Gastroenterology, and South Austin Anesthesiology were returned as undeliverable.  No additional releases with updated addresses were ever received from the Veteran.  Additionally, in May 2007 and July 2010, VA received notice from Dr. Chopp and Austin Heart South that no records were available for procurement.  

The Veteran also reported undergoing treatment at the Central Texas VAMC and Austin VAMC.  An August 2006 search of the Central Texas VAMC did not indicate any records pertaining to the Veteran.  The claims file contains records from the Austin VAMC dating from May 2008 to June 2010, but a July 2010 response from the facility indicated that no earlier records were available.  The Veteran has also reported undergoing in-service and post-service treatment at Bergstrom Air Force Base and while some records from this facility were included in the Veteran's service treatment records, a May 2010 response from the National Personnel Records Center (NPRC) stated that no additional records pertaining to the Veteran were found at the facility.  
Finally, in a May 2011 statement, the Veteran reported several recent hospitalizations.  However, these hospitalizations were in response to conditions that are not the subject of this appeal and the Veteran has not indicated that he received treatment for the claimed conditions at those times.  Therefore, remanding the case for the procurement of any additional treatment records is not necessary and would only serve to delay the claim.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 30 percent for residuals of a left upper lobectomy for granulomatous of the left lung is denied. 

A rating in excess of 30 percent for hypertensive cardiovascular disease is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied. 

Entitlement to service connection for a prostate disability, to include as secondary to benzene exposure, is denied. 


REMAND

The Board finds that additional evidentiary development is necessary before a decision may be rendered with respect to the claims for entitlement to an increased rating for residuals of a left upper lobectomy and entitlement to service connection for anemia and CAD.  

Regarding the claim for an increased rating, the Veteran's disability is currently rated as 30 percent disabling under Diagnostic Code 6844 pertaining to restrictive lung diseases and post-surgical residuals of a lobectomy.  Under this diagnostic code, disabilities are evaluated using the General Rating Formula for Restrictive Lung Disease based on the results of a pulmonary function test (PFT).  Although the Veteran's lungs were examined by VA in September 2006 and June 2009, no PFTs were conducted during these examinations.  The Board therefore finds that a VA examination is necessary to determine the current residuals of the Veteran's left upper lobectomy for granulomatous of the left lung and a PFT must be conducted in conjunction with the examination.  

The claims for service connection for anemia and CAD also require VA examinations under the duty to assist.  The record contains some evidence that the Veteran's CAD may be secondary to his service-connected hypertensive cardiovascular disease as some of his private physicians have identified the Veteran's hypertension as a main risk factor for the development of CAD.  A VA examiner in September 2006 also opined that the Veteran's atherosclerotic heart disease could be a complication of his hypertension.  Regarding the claim for anemia, a CDC fact sheet submitted by the Veteran describing the effects of benzene exposure specifically notes that anemia is a possible side effective of exposure to the chemical.  Although the Veteran was provided a VA examination in December 2008 with a medical opinion, the VA examiner did not address whether the Veteran's anemia could be due to benzene exposure.  Therefore, as the record contains evidence of an association between the Veteran's claimed disabilities and active duty service or a service-connected disability, VA examinations and medical opinions should be provided to determine the nature and etiology of the claimed conditions.  

Finally, the Board notes that the Veteran has not received VCAA notice with respect to this claim for service connection for CAD as secondary to service-connected hypertensive cardiovascular disease.  Upon remand, the Veteran should receive notice of the evidence needed to substantiate a claim for service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding his claim for entitlement to service connection for CAD.  The letter must address the elements of service connection necessary to substantiate a claim on direct and secondary bases.

The letter should also notify the Veteran that failure to report for the VA examinations listed below may result in denial of his claims or adjudication based on the evidence currently of record in accordance with 38 C.F.R. § 3.655.

2.  Afford the Veteran a VA respiratory examination, with an appropriate examiner, to determine the severity of the residuals of a left upper lobectomy for granulomatous of the left lung.  The claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file.

The examination must include a PFT and the reported results must include findings for:  FEV-1; FEV- 1/FVC; and DLCO (SB) (unless the examiner states why DLCO testing would not be useful or valid), and maximum oxygen consumption.  The examination report must include pre-bronchodilator and post-bronchodilator studies unless the examiner determines that post-bronchodilator studies should not be done and states why.  

The examiner should also note to what extent the above findings are attributable to the service-connected residuals of a left upper lobectomy for granulomatous of the left lung or are the result of a nonservice-connected disability such as the Veteran's diagnosed chronic obstructive pulmonary disease (COPD).  A full explanation must be provided for all opinions.  

3.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed CAD.  The claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file.

After examining the Veteran and reviewing the complete claim file, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed CAD is related to any incident of the Veteran's active duty service.  

The examiner should also determine whether any diagnosed CAD was caused or aggravated by the Veteran's service-connected hypertensive cardiovascular disease.  

A full explanation for all opinions expressed should also be provided which includes reference to specific evidence in the claims file.

4.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed anemia.  The claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file.

After examining the Veteran and reviewing the complete claim file, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed anemia is related to his exposure to benzene during active duty service.  

For the purposes of the examination, the examiner should assume that the Veteran was exposed to benzene in the course of his in-service duties as a fuel supervisor. 

A full explanation for all opinions expressed should also be provided which includes reference to specific evidence in the claims file.

5.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


